Citation Nr: 1754787	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  14-04 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation of hearing loss right ear, currently evaluated as 0 percent disabling.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel



INTRODUCTION

The Veteran had active duty from July 1985 to October 1985, April 1990 to December 1999, March 2005 to December 2005, and February 2006 to April 2012.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Based on its review of the record, the Board has recharacterized and broadened the issue of entitlement to service connection for posstraumatic stress disorder (PTSD) to one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as reflected above.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge in March 2017.  A copy of the transcript of that hearing is of record.

The issue of entitlement to service connection for tinnitus has been raised by the record in a March 2011 VA Audio Examination Report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Throughout the period on appeal, the Veteran's right ear hearing loss has not been worse than a Level I impairment.


CONCLUSION OF LAW

A rating in excess of zero percent is not warranted for bilateral hearing loss.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86(a), Diagnostic Code (Code) 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

II.  Increased Rating for Hearing Loss, Right Ear

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4. 

Disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second. 

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e).  If impaired hearing is present and service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  See 38 C.F.R. § 4.85(f).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1  (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran is service connected for right ear hearing loss, which is currently evaluated as noncompensable (0 percent).

He and his wife have testified that he is unable to hear well out of his right ear.  The Veteran has also testified and submitted written statements indicating that he wears a hearing aid as a result of his service connected hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (concerning functional effects of hearing loss disabilities). The Veteran, however, has not submitted any evidence reflecting the results of any tests that he has undergone for his hearing.  His VA treatment records, for example, do not reflect any hearing tests, other than in the report from a March 2011 VA Audio Examination. 

As reflected above, assignment of the appropriate evaluation for hearing loss disabilities generally requires audiometric evaluation, including controlled speech discrimination and puretone audiometry testing.  The record, as a whole, is devoid of any such testing results reflecting the current severity of the Veteran's hearing loss with the exception of the aforementioned report from the March 2011 VA Audio Examination.  In that report, the examiner noted that the Veteran's right ear puretone threshold average was 32.5 decibels (dB) and his Maryland CNC speech recognition score was 92 percent.  According to Table VI (in 38 C.F.R. § 4.85), the Veteran's right ear hearing impairment calls for the designation of I.  According to Table VII, a designation of I in his right ear, when combined with the I designation for his non-service-connected and non-hearing-impaired left ear, calls for a noncompensable, 0 percent evaluation.

The Veteran may contend that his hearing loss is quite severe, but he is not competent to opine on what his exact puretone threshold average and Maryland CNC speech recognition scores are.  Furthermore, he has not even specifically asserted that his puretone threshold average and speech recognition score are any worse than those found by the March 2011 VA audio examiner.  Thus, though the Board empathizes with the Veteran, in the absence of any other evidence of the Veteran's puretone threshold average and speech recognition score, it must accept the findings provided in the March 2011 VA Audio Examination Report.  Those findings, coupled with the relevant laws and regulations, call for the assignment of a noncompensable evaluation for the Veteran's right ear hearing loss.

Thus, the Veteran is not entitled to an increased evaluation of his right ear hearing loss, and the claim must be denied.  38 C.F.R. § 4.7.

III.  Additional Considerations

With regard to his claim of entitlement to an increased evaluation of hearing loss, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Notably, the evidence and contentions of record do not suggest that the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has been raised in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an increased evaluation of hearing loss, right ear, is denied.


REMAND

The Veteran has claimed, during the pendency of this appeal, that, as a servicemember, he participated in missions "all over the world," including in "Somalia, Middle East, Bosnia, Europe and Korea... and was shot at numerous times... and [saw] many dead and dismembered bod[ies]."  See VA Form 21-4138, Statement in Support of Claim received July 15, 2010; VA Form 21-0781, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder received April 30, 2010.  He also stated that he served in Syria, where "a couple guys got blown out of the sky right near [him]."  See Travel Board Hearing Transcript dated March 14, 2017.  However, the Board finds, upon review of the claims file, that such statements have not been corroborated (nor disproven, for that matter).  While records of the locations of at least some of his assignments between the years of 1985 to 1997 are in the claims file, records of the locations of the remainder of his assignments, including those between 1997 and 2012, appear not to be.  Furthermore, there is little to no evidence corroborating the Veteran's actual stressors (as opposed to his assignment locations) (for example, his participation in combat, coming under fire, and being in the vicinity of attacks and the killings of other servicemembers).  Thus, verification of the locations of his service and stressors should be attempted, before the Board adjudicates this appeal.

Additionally, the Veteran indicated during his March 2017 Travel Board hearing that he was still treating at the Mountain Home, Tennessee VAMC for PTSD, yet current treatment records from that facility are not associated with the claims file.  On remand, current records should be obtained from that facility.  The Veteran should also be asked to identify any other facilities that he has treated at for his mental disorders, as well, and records should be sought and obtained from any of the other facilities he identifies, too, if possible.

Finally, the Veteran's VA treatment records, his testimony, and other evidence of record indicate that he has been prescribed and is taking medication for PTSD or another psychiatric disorder.  Thus, on remand, the Veteran should be afforded another VA examination in order to determine the nature and etiology of any currently diagnosed acquired psychiatric disorders.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make arrangements to obtain any outstanding portions of the Veteran's complete service personnel records, for all periods of service identified in the INTRODUCTION section above, including all assigned duty locations and unit assignments, from the National Personnel Records Center (NPRC), or other pertinent source.  All efforts to obtain these records must be fully documented, and the NPRC, and any other source contacted must provide a negative response if records are not available.

2.  The AOJ should attempt to verify the Veteran's alleged stressors with any appropriate source, to include JSRRC.  Those stressors include, but are not limited to: (1) his trying to resuscitate and seeing the bodies of dead soldiers; (2) his tour(s) of duty, if any, in Bosnia, Syria, and Iraq; (3) him coming under fire, including when serving in combat missions, going door to door; (4) him seeing others' dead and sometimes dismembered bodies; (5) him witnessing others, presumably other fellow servicemembers, being blown up, presumably while in a helicopter; and (6) him being stabbed in Bosnia in 1996.  

Thereafter, the AOJ should forward the summary along with the Veteran's statements, if any, and his service personnel records, to any appropriate source, to include JSRRC, in an attempt to verify such stressors.  Any response should be documented in the claims file.

3.  Obtain copies of the complete updated VA (Mountain Home VAMC) and private records of all evaluations and treatment the Veteran received for any acquired psychiatric disorders.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder, consistent with the provisions of 38 C.F.R. § 3.159(c).

4.  After the above development, accord the Veteran an appropriate VA mental health examination (with a psychiatrist or psychologist) to determine the nature and etiology of any currently diagnosed acquired psychiatric disorders.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination. 

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (a probability of approximately 50 percent or greater) that each such currently diagnosed acquired psychiatric disorder had its onset in service or is related to the Veteran's military service. 

The examiner should consider the March and April 2010 notes in the Veteran's VA treatment records indicating diagnoses of PTSD and the March 2011 VA PTSD examination report.

Any necessary testing should be conducted.  The examiner is requested to determine whether the Veteran meets the criteria for a diagnosis of PTSD.  The aforementioned previous records suggesting a PTSD diagnosis must be considered.  

If the examiner finds that PTSD has not been present during the pendency of this appeal: (a) the examiner should note whether PTSD would be diagnosed if the Veteran's claimed stressors are conceded (i.e., taken as true); and (b) this determination must be discussed in the context of those records. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  After completing the above actions, and any other indicated development, the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, if any, and after he/they have had an adequate opportunity to respond, the appeal must then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


